DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-6 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2021 and 04/07/2021 were considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “toluene stream” in line 7 which appears to be a misspelling of “a toluene stream” noting the missing article.
Claim 1 recites “the amount of C9+ aromatic hydrocarbons” in lines 16-17 which lacks an antecedent basis. 
Claim 1 recites “C10+ aromatics stream” and “C9 stream” in lines 19-20 which appears to be a misspelling of “a C10+ aromatics stream” and “a C9 stream” noting the missing article.
Claim 1 recites “a p-xylene separation unit fluidly connected to a reformate splitter,” in line 30 which which appears to be a misspelling of “a p-xylene separation unit fluidly connected to the . 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the C9 aromatics stream” in line 7 which lacks an antecedent basis.  It is respectfully suggested to recite “a C9 aromatics stream” or define “a C9 aromatics stream” earlier in the claim. 
Claim 1 recites “the C9+ aromatic hydrocarbons” in line 11. This is considered indefinite for the following reason: It is unclear how “the C9+ aromatic hydrocarbons” are transported to the dealkylation reactor. 
In addition, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: (i) separating a stream comprising C9+ aromatic hydrocarbons from the reformate feed through the reformate, (ii) recovering a stream comprising C9+ aromatic hydrocarbons, such as a combined heavy stream per the specification of the claimed invention, and (iii) a fluid communication between the reformate splitter and the dealkylation reactor to transport the stream comprising C9+ aromatic hydrocarbons.
Claims 2-6 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.
Claim 2 recites “a ratio” in lines 1-2. This is considered indefinite for the following reason: The basis for the ratio is unspecified.  It is unclear whether the ratio is based on weight, volume, moles or other units. Therefore, for purposes of examination, the “a ratio” recited in claim 2 will be considered to be expressed in “a molar or volume or mass ratio”. 

Allowable Subject Matters and Allowed claims
Claims 1-6 in the instant application are allowed if previously presented objections to claim 1 and 35 U.S.C. 112(b) rejections to claims 1-6 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-6. 
The concept of a system for producing para-xylene (p-xylene) from a reformate feed, the system comprising:
a reformate splitter, the reformate splitter configured to separate the reformate feed, wherein the reformate feed comprises aromatic hydrocarbons, wherein the aromatic hydrocarbons are selected from the group consisting of benzene, toluene, mixed xylenes, carbon-nine plus (C9+) aromatic hydrocarbons, and combinations of the same, wherein the reformate splitter produces a light gases stream, a combined heavy stream, a benzene stream, a xylene stream, and toluene stream, wherein the C9 aromatics stream comprises C9 aromatic hydrocarbons, and wherein the xylene stream comprises mixed xylenes, wherein the mixed xylenes comprises p-xylenes, and wherein the mixed light aromatics stream comprises toluene;
a dealkylation reactor fluidly connected to the reformate splitter, the dealkylation reactor
configured to convert the C9+ aromatic hydrocarbons to carbon-six (C6) to carbon-eight (C8) aromatic hydrocarbons in the presence of a dealkylation catalyst to produce a dealkylation effluent, wherein the dealkylation reactor is at a dealkylation temperature, wherein the dealkylation reactor is at a dealkylation pressure, wherein the dealkylation effluent comprises aromatic hydrocarbons such that an amount of C9+ aromatic hydrocarbons in the dealkylation effluent is less than the amount of C9+ aromatic hydrocarbons in the reformate feed;
a dealkylation splitter fluidly connected to the dealkylation reactor, the dealkylation splitter configured to separate the dealkylation effluent to produce a light recycle stream, C 10+
aromatics stream, and C9 stream;
a transalkylation reactor fluidly connected to the dealkylation reactor and fluidly connected to the reformate splitter, the transalkylation reactor configured to convert toluene and C9 aromatic hydrocarbons in the presence of a transalkylation catalyst to produce a transalkylation effluent, wherein the transalkylation reactor is at a transalkylation temperature, wherein the transalkylation reactor is at a transalkylation pressure, wherein the toluene is supplied by a toluene split stream, wherein the toluene split stream is separated from the toluene stream, wherein the transalkylation catalyst is operable to catalyze transalkylation reactions, wherein the transalkylation effluent comprises C6 to C9+ aromatic hydrocarbons;
a p-xylene separation unit fluidly connected to a reformate splitter, the p-xylene separation unit configured to separate p-xylenes from the xylene stream to produce a p-xylene product and a p-xylene depleted stream, wherein the p-xylene product comprises p-xylenes, wherein the p-xylene depleted stream comprises meta-xylene (m-xylene) and ortho-xylene (o-xylene); and
an isomerization unit fluidly connected to the p-xylene separation unit, wherein the isomerization unit is configured to convert them-xylene and a-xylene in the p-xylene depleted stream to produce an isomerization effluent, wherein the isomerization unit is at an isomerization temperature, wherein the isomerization unit is at an isomerization pressure, wherein the isomerization effluent comprises C8 aromatic hydrocarbons, is considered novel. 
The closest prior art to Abudawoud (WO 2013/158956 A1) discloses an apparatus/a method of forming mixed xylenes from a heavy reformate using a dealkylation-transalkylation reactions/reactors comprising: (i) introducing C9+ heavy reformate feed stream, a hydrogen recycle stream, and a heavy aromatics recycle stream to a dealkylation reactor; (ii) conducting a catalytic hydrodealkylation reaction in the dealkylation reactor to remove the alkyl groups ethyl and higher from their associated aromatic rings; (iii) the dealkylation reaction conducted in the dealkylation reactor results in the formation of light alkanes, which includes ethane, and olefins, which includes propylene. In addition, some unused hydrogen passes from dealkylation reactor. The light, non-aromatic gases separate from the aromatics and move through dealkylator lights stream to gas processing system. The dealkylation aromatics, which include benzene, toluene and other methylated aromatics, pass from dealkylation reactor through dealkylation reactor product stream; (iv) introducing dealkylation reactor product stream of the dealkylated heavy reformate into transalkylation reactor. Transalkylation reactor promotes the reaction of benzene and toluene with the tri-methylated aromatics to form mixed xylenes and toluene. Disproportionation of methylated aromatics also creates additional mixed xylenes and C10 alkyl aromatics. The xylene-rich product stream passes from transalkylation reactor through xylene splitter feed stream; (v) introducing the xylene-rich product stream to aromatics splitter. Aromatics splitter selectively separates and passes product streams of benzene, toluene and mixed xylenes. Aromatics splitter lights stream passes alkanes and olefins formed in transalkylation reactor to gas processing system for separation; and (vi) recycling heavier-than-xylene (C9+) alkyl aromatics, which include C10 alkyl aromatics formed in transalkylation reactor, through heavy aromatics recycle stream to the dealkylation reactor. 
Other pertinent prior art to Kong et al. (US 8,084,657 B2) discloses an integrated apparatus and a process for the production of para-xylene, comprising the steps of: A) separating a mixed feedstock containing benzene, toluene, C8 aromatic hydrocarbons, C9 and higher aromatic hydrocarbons, and non-aromatic hydrocarbons from a reforming unit, to obtain a first benzene stream, a first toluene stream, a first C8 aromatic hydrocarbon stream, a stream of C9 and higher aromatic hydrocarbons, and a stream of non-aromatic hydrocarbons; B) feeding the stream of C9 and higher aromatic hydrocarbons from step A) to a C9 and higher aromatic hydrocarbon dealkylation unit, where dealkylation reaction occurs in the presence of hydrogen, and separating the reaction effluent to obtain a second benzene stream, a second toluene stream, and a second C8 aromatic hydrocarbon stream; C) feeding both the first toluene stream and the second toluene stream to a toluene selective disproportionation unit, where toluene selective disproportionation reaction occurs in the presence of hydrogen to produce a stream containing C8 aromatic hydrocarbons including p-xylene and benzene, which stream is separated to obtain a third C8 aromatic hydrocarbon stream, a third toluene stream, and a third benzene stream, with the third toluene stream being returned to an inlet of this unit; D) feeding both the first C8 aromatic hydrocarbon stream and the second C8 aromatic hydrocarbon stream to an adsorption separation unit, to obtain a first p-xylene product stream and a fifth C8 aromatic hydrocarbon stream, with the fifth C8 aromatic hydrocarbon stream being passed to an isomerization unit; E) feeding the third C8 aromatic hydrocarbon stream to a crystallization separation unit, to obtain a fourth C8 aromatic hydrocarbon stream and a second p-xylene product stream, with the fourth C8 aromatic hydrocarbon stream being passed to the adsorption separation unit or the isomerization unit; and F) feeding an effluent of the isomerization unit to an inlet of the adsorption separation unit.
Other pertinent prior art to Levin (US 7,663,010 B2) discloses an apparatus and a process for producing xylene comprising: (a) contacting a C9+ aromatic feedstock, hydrogen and a C6-C7 aromatic feedstock with a first catalyst under first conditions to form a first product, wherein the first conditions are selected such that the first product is substantially free of olefinic components and the first product contains at least 50 wt.% less ethyl-aromatic compounds and at least 70 wt.%, and preferably at least 75 wt.% less propyl-aromatic compounds than the C9+ aromatic feedstock; then (b) contacting at least a portion of the first product with a second catalyst, wherein the second conditions are sufficient to transalkylate at least a portion of the C9+ aromatic compounds in the C9+ aromatic feedstock with at least a portion of the C6-C7 aromatic compounds in the C6-C7 aromatic feedstock to form a second product comprising xylene; and (c) recovering the xylene.
However, the cited prior arts, Abudawoud, Kong, and Levin, alone or in a combination, do not provide any guidance which would lead one to construct an integrated apparatus for producing para-xylene comprising a C9+ dealkylation reactor, a para-xylene separation unit, a xylene isomerization unit, and a C9 transalkylation reactor with process streams in communication between/among the C9+ dealkylation reactor, the para-xylene separation unit, the xylene isomerization unit, and the C9 transalkylation reactor, as recited in claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772